Appellant urges that if the excerpt from appellant's applications for continuance — objections to which are complained of in bills eight and nine — were contradictory of any alibi evidence offered by him the contradiction was on an immaterial issue and therefore not admissible.
The time of the burglary is not definitely fixed, but occurred sometime between five and nine o'clock on the evening of June 25, 1938. The State's evidence almost conclusively fixed the time at just about eight o'clock, at least within twenty minutes of said hour. It therefore became material for appellant to establish his presence at another place at such time. His mother testified that she and appellant's sister — being in the latter's car — picked appellant up near the Union Bank and Trust Company about seven-thirty on said date; that he got out of a car which had been occupied by him and J. B. Hurst, leaving the latter in the car, and appellant got in the car with witness and appellant's sister; that in response to appellant's request his sister drove her car to a point on Vickery Boulevard where appellant got out, saying he wanted to see his wife who was working there; that they went directly from where they picked him up to the place where he got out and where they left him. His mother further testified, "My daughterand he, (appellant) and I were the only ones that were in thecar." Appellant's wife testified that she went to work at seven o'clock, and that about an hour later appellant came there and stayed until about nine o'clock; that he and she had some trouble and she had him arrested. The arresting officer testified to the time of the arrest as nine-fifty, and he was placed in the city jail at 10:05. Appellant's wife was asked on cross-examination if she had not told Mrs. Form that appellant came to where she (the wife) worked about ten o'clock and had not been there two minutes until he knocked her down. The wife denied this, affirming that she told Mrs. Form appellant came about dark. Mrs. Form testified that the wife told witness appellant came to the place on Vickery Boulevard about ten o'clock. The evidence was in the shape indicated when the State offered the excerpt from appellant's application for continuance, the substance of the material part being that he expected to prove by Betty Jean Ferguson that about *Page 412 
4:30 on June 25th, 1938, she went with appellant to the place on Vickery Boulevard and remained with appellant constantly until he was arrested there by the police for trouble with his wife, which arrest occurred about eight o'clock. If appellant went to the place on Vickery Boulevard with his mother and sister — no one else being in the car but the three of them — as his mother testified, then he did not go with Betty Jane Ferguson as he claimed in his application for continuance to have done, and if Betty Jane was not there he could not have been with her constantly until he was arrested. If he was not arrested until 9:50 as the officers testified, his claim in the application for continuance that the arrest was about 8:00 o'clock was not true. In other words, the claims made in his application for continuance and the things testified to by some of his witnesses on the trial could not all be true. They were contradictory and were so, we think, upon material issues as the case was developed. If the contents of the application were false, then this could be shown as a "guilty circumstance" against appellant under the facts here presented.
The motion for rehearing is overruled.